            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 1 of 12




                                                              The Honorable Robert S. Lasnik
1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE
9    S.L., by and through his parents and
     guardians, J.L. and L.L.,                       NO. 2:18-cv-01308-RSL
10
                            Plaintiff,
11
            v.                                       PLAINTIFF’S MOTION TO
12
     PREMERA BLUE CROSS, AMAZON                      COMPEL DISCOVERY
13   CORPORATE LLC GROUP HEALTH
     AND WELFARE PLAN, and AMAZON                    Noted for Consideration:
14   CORPORATE LLC,                                   March 26, 2021

15                          Defendants.

16
                                          I.   INTRODUCTION
17
            Plaintiff S.L. moves to compel the Rule 30(b)(6) deposition of Premera Blue Cross
18
     (“Premera”). The topics for the deposition relate solely to the InterQual coverage criteria
19
     used by Premera when it denied S.L.’s request for continued residential mental health
20
     coverage through the Amazon Corporate LLC Group Health and Welfare Plan (the
21
     “Plan”). See Glor Decl., Exh. G. The deposition sought is entirely consistent with the
22
     Court’s Order regarding plaintiff’s previous Motion to Compel. See Dkt. #47.
23
     Nonetheless, Premera refuses to produce any witnesses for this deposition.
24
            This discovery is relevant and necessary for this litigation. Plaintiff alleges that
25
     Premera adopted the InterQual Criteria and applied them to S.L.’s claim, imposing
26
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 1                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 2 of 12




1    conditions for coverage more restrictive than those stated in the Plan, in breach of its

2    fiduciary duties as a Plan administrator under ERISA. See Dkt. #28, pp. 15-21. Plaintiff

3    contends that Premera adopted the InterQual Criteria to minimize coverage of expensive

4    mental health treatment and in disregard of generally accepted standards and the Plan

5    terms. Accordingly, plaintiff sought discovery of the motivation, rationale and process

6    that led to Premera to adopt and apply the InterQual Criteria. Id.

7           The Court previously found this information to be discoverable and granted

8    plaintiff’s motion to compel responses to plaintiff’s Second Requests for Production. Dkt.

9    #47. Defendants produced approximately 1,100 pages of responsive documents. The

10   documents, however, do not provide the complete information that plaintiff seeks.

11   Specifically, the written discovery, standing alone, does not reveal the rationale behind

12   Premera’s decision to adopt the InterQual Criteria, including the medical, legal,

13   economic and other factors Premera reviewed or any alternatives Premera considered.

14   A Rule 30(b)(6) deposition of Premera is necessary to complete the discovery authorized

15   by the Court.

16          Organizational depositions serve a unique function in discovery that cannot be

17   replicated through the production of only written documents. “Because of its nature, the
18   deposition process provides a means to obtain more complete information and is,

19   therefore, favored.” Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co., 251 F.R.D. 534, 539

20   (D. Nev. 2008). A party cannot simply argue that its documents fully state the party’s

21   position. Id. And any burden related to preparing a Rule 30(b)(6) witness is part of “the

22   privilege of being able to use the corporate form to conduct business.” Id. at 540.

23          Because the information plaintiff seeks is relevant, necessary conflict discovery,

24   as discussed in the Court’s prior order, defendants should be ordered to designate one

25   or more organizational representatives to appear for deposition to testify in accordance

26   with plaintiff’s notice.
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 2                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 3 of 12




                                    II. STATEMENT OF FACTS
1
     A.     Background
2
            This action arises under the Employee Retirement Security Act of 1974 (“ERISA”).
3
     Plaintiff S.L., by and through his parents, seeks coverage for his mental health treatment
4
     at Catalyst, a residential treatment center in Utah. Plaintiff received coverage under the
5
     Plan through his father, an Amazon employee. Amazon Corporate LLC (“Amazon”)
6
     self-insures and administers the Plan, and Premera serves as the claims processor.
7
            Prior to receiving treatment at Catalyst, plaintiff was treated at Northwest
8
     Behavioral Healthcare Services (“NBHS”) in January 2016 for “escalated substance use,
9
     anxiety, ADHD, suicidal ideation, and self harm.” Dkt. #29-9. On February 18, 2016,
10
     plaintiff was transferred to Evoke Therapy Programs (“Evoke”), where he remained
11
     until May 16, 2016. See Dkt. #29-10. Premera covered his treatment at both NBHS and
12
     Evoke as medically necessary. Plaintiff began treatment at Catalyst on May 17, 2016.
13
            On May 16, 2016, Premera denied a preauthorization request for plaintiff’s
14
     treatment at Catalyst as not medically necessary. See Dkts. #29-5, #29-6. On
15
     September 19, 2016, plaintiff’s parents initiated a first-level appeal. See Dkt. #29-8.
16
     Defendants denied plaintiff’s appeal on September 26, 2016. See Dkts. #29-11, #29-13.
17
     Plaintiff’s parents submitted a second-level appeal on November 16, 2016. See Dkt. #29-
18
     12, which defendants denied on December 20, 2016. See Dkt. #29-15. Plaintiff then
19
     initiated this action, pursuant to ERISA, to challenge defendants’ claim denial.
20
     B.     The Court Granted Plaintiff’s Prior Motion to Compel Discovery.
21
            In August 2020, the Court granted plaintiff’s motion to compel document
22
     production, concluding Plaintiff’s Second Requests for Production of Documents
23
     (“Plaintiff’s RFP”) was “discovery related to defendants’ adoption and utilization of the
24
     InterQual Criteria for claims processing,” which “Plaintiff alleges … is relevant to his
25
     claims that defendants adopted and applied the InterQual Criteria in breach of their
26
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 3                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
             Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 4 of 12




1    fiduciary duties, and that a structural conflict of interest adversely affected Premera’s

2    benefits determination.” Dkt. #47, p. 2. The Court rejected defendants’ argument that

3    “plaintiff should not be permitted to conduct discovery of this information because

4    evidence in this ERISA action is limited to the administrative record.” Id., pp. 2-3. The

5    Court also rejected defendants’ arguments that “(1) no conflict of interest exists here, and

6    (2) the discovery plaintiff seeks is irrelevant to any possible conflict of interest.” Id., p. 3

7    (citing Dkt. #31, pp. 6-12).

8            In granting plaintiff’s motion to compel, the Court stated, “Plaintiff has pointed

9    to evidence showing that a conflict of interest may indeed have impacted defendants’

10   benefits determination” and that “Plaintiff has demonstrated that Premera’s second-

11   level appeal panel did not include a mental health specialist, and that one of the appeal

12   panelists expressed a strong disinclination for residential treatment centers, despite clear

13   Plan language describing medically necessary coverage of residential mental health

14   treatment.” Id., pp. 3, 4. The Court concluded Plaintiff’s RFP was “relevant and narrowly

15   tailored” to “determining the weight to assign to any ‘potential conflict of interest and

16   evaluating whether [Premera] abused its discretion’” and ordered defendants to

17   respond, without limitation. Id., p. 4.
18   C.      A Rule 30(b)(6) Deposition of Premera is Necessary.
19           Pursuant to the Court’s Order compelling discovery, defendants served Revised
20   Objections and Responses to Plaintiffs’ RFP and initially produced approximately 600
21   pages of documents. Glor Decl., ¶¶2-3, Exhs. A, B. After reviewing defendants’
22   document production, plaintiff’s counsel informed defendants’ counsel on October 22,
23   2020:
24
                    the InterQual [document] discovery … does not provide the
25
                    information we are seeking, regarding: the process by which
                    defendants adopted the criteria; any investigations
26                  undertaken re: medical soundness, standard of care, and
                                                                            SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                      SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 4                                                3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                           SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 5 of 12




                    consistency with the plan’s terms; cost considerations and
1
                    alternatives considered. We believe we will need to conduct
2                   one or more 30(b)(6) depositions to obtain this information.

3    Id., ¶4, Exh. C (emphasis added). In response, defendants’ counsel advised: “We have

4    found some more responsive documents…. Take a look at those when you get them.”

5    Id., ¶5, Exh. D. On November 5, 2020, defendants produced approximately 520 additional

6    pages of documents. Id., ¶6, Exh. E.

7           The documents defendants produced consist of, inter alia, documentation

8    regarding McKesson Corporation, InterQual, the development of InterQual Criteria,

9    Premera’s Utilization Management Program, the use of InterQual guidelines, and

10   Premera’s implementation of InterQual Guidelines. Id., ¶7. While defendants’

11   production includes meeting notes in which Premera reviewed InterQual guidelines,

12   none of the documents produced reveal the process by which defendants adopted the

13   InterQual Criteria; investigations undertaken regarding medical soundness, standard of

14   care, and consistency with the Plan’s terms; cost considerations and alternatives

15   considered. Id. Accordingly, on November 12, 2020, plaintiff’s counsel advised

16   defendants’ counsel:

17                  I have reviewed the additional documents. We will need to
                    take one or more 30(b)(6) depositions regarding the process by
18
                    which Premera adopted the McKesson/Interqual criteria, as I
19                  mentioned in my 10/22 email.

20   Id., ¶8, Exh. F. On November 24, 2020, plaintiff served a Notice of Rule 30(b)(6)

21   Deposition, designating the topics for deposition as:

22              1. All aspects of Premera’s adoption of the Interqual criteria in 2016…

23              2. All aspects of Premera’s Mental Health Parity Non-Quantitative Treatment

24                  Limitation MHPAEA analysis in 2016…

25              3. All aspects of Premera’s contract with Interqual…

26
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 5                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 6 of 12




1               4. All aspects of how Premera, including through its employees and agents,

2                   applies the Interqual Criteria….

3    Id., ¶9, Exh. G, pp. 2-4.

4    D.     Defendants Refuse to Appear for the Rule 30(b)(6) Deposition.
5           After serving the notice of deposition, plaintiff’s counsel followed up, asking
6    defendants’ counsel in an email dated December 4, 2020, whether Premera “will agree
7    to the 30b6 deposition(s) or do we need to take this up by motion?” Id., ¶10, Exh. H.
8    Defendants’ counsel stated in response:
9
                    We have taken a look at this and believe it is far too broad.
10                  These questions do not go to conflict of interest. We have done
                    a fairly exhaustive search and produced numerous
11                  documents. We have not discovered any evidence that there
                    was any analysis of the particular medical policy related to
12
                    Residential Treatment Centers when deciding to purchase the
13                  InterQual product. Nor is there any analysis of how that (or
                    any) medical policy would affect claims. Indeed, the
14                  documents on the issue of why Premera chose InterQual are
15
                    all very consistent – InterQual is nationally-recognized and
                    accepted, and used by most hospitals in our area. Also,
16                  McKesson was able to provide a technologically integrated
                    product that worked with Premera’s existing Facets claims
17
                    system that would make review more efficient and help
18                  shorten turn-around time. That is really all there is to this
                    issue.
19

20   Id., ¶11, Exh. I. On December 10, 2020, the parties held a meet-and-confer telephone

21   conference, which did not resolve the dispute. Id., ¶12.

22                                       III. ARGUMENT
23   A.     The Information Plaintiff Seeks is Discoverable.
24          This Court concluded in its August 17, 2020 Order that the information plaintiff
25   seeks through the present motion is discoverable:
26
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 6                                            3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 7 of 12




                    Despite defendants’ assertions to the contrary, “[p]laintiff is
1
                    not seeking to take [document] discovery on the off chance
2                   that [he] will uncover a conflict of interest: [he] already has
                    evidence of irregularities in the claims handling procedure
3                   that resulted in the [denial] of benefits.” Vancleave v. Boeing
4
                    Co. Non-Union Long Term Disability Plan, No. C09-1512RSL,
                    2010 WL 8946093, at *2 (W.D. Wash. June 15, 2010). In
5                   determining the weight to assign to any potential conflict of
                    interest and evaluating whether the administrator abused its
6
                    discretion, the Court must consider all the facts and
7                   circumstances regarding the benefits determination. See
                    Abatie, 458 F.3d at 967-68. The discovery plaintiff seeks is
8                   relevant and narrowly tailored to these issues, on which the
                    Court will likely hear evidence. See Vancleave, 2010 WL
9
                    8946093, at *2. Accordingly, plaintiff’s motion to compel
10                  production of documents responsive to his Second Requests
                    for Production is GRANTED.
11

12   Dkt. #47, pp. 4-5 (emphasis added). Because Premera’s document production did not

13   reveal the motivation, rationale and process that led to Premera adopting and applying

14   the InterQual Criteria, plaintiff seeks to conduct an organizational deposition or

15   depositions to obtain that information.

16          The organizational deposition is entirely consistent with the federal rules. See

17   Fed. R. Civ. P. 30(b)(6); Vantage Mobility Int’l, LLC v. Kersey Mobility, LLC, No. CV-19-

18   04684-PHX-JJT, 2021 U.S. Dist. LEXIS 7893, at *3 (D. Ariz. Jan. 15, 2021) (“The corporation

19   must identify and prepare its witnesses so that they may give complete, knowledgeable

20   and binding answers on behalf of the corporation.”). It is also consistent with conflict of

21   interest discovery authorized in ERISA litigation. See Gray v. UNUM Life Ins. Co. of Am.,

22   2018 U.S. Dist. LEXIS 162230, at *17 (C.D. Cal. Sep. 21, 2018) (authorizing Rule 30(b)(6)

23   deposition for conflict of interest discovery); Estate of Marilyn Burgard v. Bank of Am.,

24   N.A., 2016 U.S. Dist. LEXIS 194021, at *24 (D. Nev. Sep. 9, 2016) (same); Santos v. Quebecor

25   World Long Term Disability Plan, 254 F.R.D. 643, 651 (E.D. Cal. 2009) (same). The topics

26
                                                                         SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                   SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 7                                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                        SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
               Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 8 of 12




1    about which deposition testimony is sought are narrowly tailored to the specific

2    discovery topics that the Court already authorized.

3    B.        Defendants’ Objections Are Without Merit.
4              In opposing plaintiff’s Rule 30(b)(6) deposition request, defendants’ counsel
5    stated:
6                   •   The information plaintiff seeks “do[es] not go to conflict of interest.”

7                   •   The request is “far too broad.”
8
                    •   Defendants have “not discovered any evidence that there was any
9                       analysis of the particular medical policy related to Residential
                        Treatment Centers when deciding to purchase the InterQual
10                      product”; rather, “the documents on the issue of why Premera chose
11
                        InterQual are all very consistent – InterQual is nationally-recognized
                        and accepted, and used by most hospitals in our area.”
12
     Glor Decl., ¶11, Exh. I. Each objection is unavailing.
13
               1.       Plaintiff seeks narrowly tailored discovery, as authorized by the
14                      Court.
15             The Court previously concluded that the information plaintiff seeks is
16   discoverable. See Dkt. #47, pp. 4-5. Plaintiff, in his first motion to compel, explained that
17   the administrative record “reveals that [Premera] rushed to a denial decision and failed
18   to consider material evidence,” and “failed to communicate with S.L.’s providers to
19   ensure that it had reached a correct decision and that it had obtained all additional
20   material information.” See Dkt. #28, p. 5. He showed that Premera’s rush to judgment
21   continued in its review of plaintiff’s first-level appeal, citing evidence that Premera
22   responded to plaintiff’s complaints about the cursory review by “merely arrang[ing] for
23   a single brief call between a Catalyst representative and a Premera medical director” and
24   failing to “use the call to gather additional or missing information.” Id. Plaintiff showed
25   that Premera denied the first-level appeal based upon a consultant’s review of the
26   records of a single day—the day of S.L.’s transfer to Catalyst—which violated even the
                                                                              SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                        SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 8                                                  3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                             SEATTLE, WASHINGTON 98121
                                                                         TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 9 of 12




1    InterQual Criteria. Id., pp. 6-7. He offered evidence that Premera’s file reviewer did not

2    consider whether the InterQual Criteria upon which Premera relied were consistent with

3    the Plan’s terms. Id., p. 8. Plaintiff showed the Premera consultant also erroneously

4    applied the InterQual Criteria. Id., p. 9. Plaintiff argued that Premera compounded its

5    many previous errors in its second-level review, when it: (1) failed to consult a mental

6    health specialist; (2) assessed S.L.’s need for residential treatment on the single day of his

7    admission to Catalyst; and (3) ignored altogether the Plan language as well as generally

8    accepted medical standards for residential mental health treatment. Id., pp. 9-10.

9           Citing these facts, this Court concluded:       “Plaintiff has pointed to evidence

10   showing that a conflict of interest may indeed have impacted defendants’ benefits

11   determination.” See Dkt. #47, p. 3. The Court deemed all categories discoverable and

12   granted plaintiff’s motion without limitation. Id., pp. 4-5 (“The discovery plaintiff seeks

13   is relevant and narrowly tailored to these issues, on which the Court will likely hear

14   evidence….”).

15          Plaintiff seeks to learn through deposition testimony the information he initially

16   sought via document discovery. Plaintiff seeks testimony regarding: “[a]ll aspects of

17   Premera’s adoption of the Interqual criteria in 2016…”; “[a]ll aspects of Premera’s Mental
18   Health Parity Non-Quantitative Treatment Limitation MHPAEA [Mental Health Parity

19   and Addiction Equity Act] analysis in 2016…”; “[a]ll aspects of Premera’s contract with

20   Interqual…”; and “All aspects of how Premera, including through its employees and

21   agents, applies the Interqual criteria….” See Glor Decl., Exh. G, p. 4. These topics mirror

22   plaintiff’s prior document requests. See Dkt. #29, Exh. B. Specifically, plaintiff requested

23   documentation of the basis for defendants’ decision to adopt and apply the InterQual

24   Criteria and the participants in the decisions and application of the InterQual Criteria

25   (Request 6); defendants’ consideration of policy terms, standard of care, cost, financial

26   impact in adopting and applying the InterQual Criteria (Requests 6-11, 13); whether
                                                                           SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                     SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 9                                              3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
            Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 10 of 12




1    defendants considered alternative criteria (Request 12); training and instruction

2    regarding application of the InterQual Criteria (Requests 14, 15); and analysis of financial

3    impact resulting from the adoption and implementation of the InterQual Criteria

4    (Requests 16-21).

5           2.      The Rule 30(b)(6) deposition is proper “conflict” discovery.
6
            Like plaintiff’s first motion to compel, plaintiff’s present motion seeks to discover
7
     through deposition testimony “the process by which Defendants adopted the InterQual
8
     Criteria, including the extent to which Defendants investigated efficacy and
9
     appropriateness of the criteria and the treatment that they were denying S.L. under the
10
     Plan,” “whether Defendants investigated to ensure the InterQual criteria were consistent
11
     with the Plan’s terms” and “the extent to which cost reduction was a motivation in
12
     Defendants’ adoption of the InterQual criteria and in adjudicating S.L.’s claim and
13
     whether Defendants considered adopting alternatives to the InterQual criteria.”
14
     Dkt. #28, pp. 19-20. Plaintiff seeks “to learn what steps Defendants took to ensure the
15
     InterQual Guidelines were consistent with the Plan’s express terms and met the standard
16
     of care, and the extent to which financial incentives played a role in Defendants’ decision
17
     to adopt the InterQual Guidelines.” Dkt. #32, p. 7. Plaintiff argued that this is precisely
18
     the sort of evidence the court in Wit v. United Behavioral Health, 2019 U.S. Dist. LEXIS
19
     35205, *208-209 (N.D. Cal. Feb. 28, 2019), considered in concluding that UBH had
20
     breached its fiduciary duties and abused its discretion by adopting and relying upon
21
     criteria. See Dkt. #28, p. 20.
22
            This Court agreed. It was “not persuaded by defendants’ assertions that (1) no
23
     conflict of interest exists here, and (2) the discovery plaintiff seeks is irrelevant to any
24
     possible conflict of interest.” Dkt. #47, p. 3. The Court found that plaintiff had identified
25
     sufficient evidence to warrant discovery related to conflict of interest. Id. Defense
26
                                                                          SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                    SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 10                                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 11 of 12




1    counsel’s representations confirm it—cost savings and convenience apparently were

2    primary factors in defendants’ adoption of InterQual criteria. See Glor Decl., Exh. I

3    (“McKesson was able to provide a technologically integrated product that worked with

4    Premera’s existing Facets claims system that would make review more efficient and help

5    shorten turn-around time.”); see Sec. 3, below. The present motion seeks to discover the

6    very information plaintiff sought in his prior motion and that the Court deemed

7    discoverable, but that is not contained within the documents defendants have produced.

8    See In re: Vitamins Antitrust Litig., 216 F.R.D. 168, 172, 174 (D.D.C. 2003) (rejecting

9    defendant’s argument that “there is simply nothing any additional deponent can add

10   other than what is set forth in the timeline itself, because the source of knowledge of the

11   testimony would be the timeline and the underlying documents—all of which have been

12   produced and authenticated” on the basis that “the two forms of discovery are not

13   equivalent” and “it is not up to [defendant] to determine what discovery Plaintiffs

14   need.”) (internal citations and quotations omitted). Accordingly, plaintiff’s motion to

15   compel should be granted.

16          3.      Defense counsel’s explanation is not substantive evidence that
17
                    can be used in this litigation.

18          Defendants’ counsel offered a rationale for Premera’s selection of the InterQual

19   criteria. See Glor Decl., Exh. I. But defense counsel’s unsworn hearsay statement in an

20   email is inadmissible. Plaintiff is entitled to sworn testimony directly from a

21   representative of Premera about the process by which it selected the InterQual Criteria;

22   the roles and qualifications of all participants in the decision; the legal, financial and

23   other factors and alternatives that were considered; and the content of discussions and

24   presentations leading up to the decision, and whether and how it ensured that the

25   criteria were consistent with the terms of the Plan and generally accepted medical

26
                                                                        SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                  SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 11                                           3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                       SEATTLE, WASHINGTON 98121
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
           Case 2:18-cv-01308-RSL Document 50 Filed 02/18/21 Page 12 of 12




1    practice. Counsel’s mere assertions in an email do not fulfill defendants’ discovery

2    obligations. See id.

3                                      IV. CONCLUSION
4           For the foregoing reasons, this Court should grant plaintiff’s Motion to Compel
5    Deposition(s) pursuant to Rule 30(b)(6).
6           DATED: February 18, 2021.
7
                                                SIRIANNI YOUTZ
8                                               SPOONEMORE HAMBURGER PLLC

9
                                                   s/ Eleanor Hamburger
                                                Eleanor Hamburger (WSBA #26478)
10                                              Richard E. Spoonemore (WSBA #21833)
                                                3101 Western Avenue, Suite 350
11
                                                Seattle, WA 98121
12                                              Telephone: (206) 223-0303
                                                Facsimile: (206) 223-0246
13                                              ehamburger@sylaw.com
14
                                                rspoonemore@sylaw.com

15                                              MEGAN E. GLOR ATTORNEYS AT LAW
16                                                 s/ Megan E. Glor
                                                Megan E. Glor (Admitted Pro Hac Vice)
17
                                                707 NE Knott Street, Suite 101
18                                              Portland, OR 97212
                                                Telephone: (503) 223-7400
19
                                                Facsimile: (503) 751-2071
20                                              megan@meganglor.com

21                                              Attorneys for Plaintiff S.L.
22

23

24

25

26
                                                                          SIRIANNI YOUTZ
     PLAINTIFF’S MOTION TO
                                                                    SPOONEMORE HAMBURGER PLLC
     COMPEL DISCOVERY - 12                                             3101 WESTERN AVENUE, SUITE 350
     [Case No. 2:18-cv-01308-RSL]                                         SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
